MR. JUSTICE ADAIR
dissenting:
In this ease Geschwender was entitled to neither a writ of review nor an appeal. His voluntary plea of guilty is a confession of guilt. It is the equivalent of a valid conviction. I *597find nothing* in our codes or statutes that empowers or authorizes the district court or the supreme court to issue a writ of review or to grant the defendant Geschwender any relief whatever herein.
Here are the facts:
On May 13, 1957, the sheriff of McCone County, Montana, signed and filed in the justice court before Mark LaRowe, Justice of Peace for Circle Township in said county, a complaint charging that on a day certain in said county, Carl Geschwender did wilfully, wrongfully and unlawfully sell a pint of whiskey to one Martin Stack, then and there being an interdicted person by virtue of an order theretofore made by the district court for said county.
On May 14, 1957, pursuant to a warrant of arrest issued upon the aforesaid complaint, the defendant Carl Geschwender was arrested and taken before the above justice of the peace who, then and there informed Geschwender of the accusation and charge set forth in the complaint made and filed against him, and of his right to have a lawyer to represent him which right Geschwender then and there voluntarily waived in open court, and personally and voluntarily entered a plea of guilty to the accusation and charge in the complaint whereupon the justice of the peace made and entered a judgment of conviction wherein he ordered that said defendant pay a fine of $100 which sum Geschwender then and there paid to the said justice of the peace.
“A plea of guilty differs in purpose and effect from a mere admission or an extrajudicial confession; it is itself a conviction. Like a verdict of a jury it is conclusive. More is not required; the court has nothing to do but give judgment and sentence.” Kercheval v. United States, 274 U.S. 220, at page 223, 71 L.Ed. 1009, at page 1012, 47 Sup. Ct. 582, 583.
“The plea of guilty made, as here, voluntarily, is a waiver of all of defendant’s rights, —the right to counsel, the right to *598trial by jury, or to a trial at all.” Cooke v. Swope, 28 F. Supp. 492, at page 494 (D.C. W.D. Wash.).
The defendant Geschwender made no application for leave to withdraw his plea of guilty. He made no application for any order setting aside the judgment of conviction and sentence entered against him on May 14, 1957. The fine imposed was promptly paid and the judgment entered is, in effect, a judgment by confession from which there is no appeal provided by statute. Furthermore, if this were an appealable judgment, which it is not, still the law requires that the appeal must be taken “within ten days after judgment is rendered.” R.C. M. 1947, section 94-100-33. Emphasis supplied.
Geschwender did nothing relative to his plea and conviction during the remainder of the month of May 1957 or during the entire month of June 1957.
However, on July 3, 1957, Geschwender received a notice by mail from the Montana State Liquor Control Board informing him that at a stated hour on July 15, 1957, the Board would hear and act upon the matter of the revocation or suspension of defendant’s retail beer and liquor license by reason of the aforesaid conviction.
On July 12, 1957, Geschwender filed in the district court of McCone County his affidavit subscribed and sworn to by him on July 9, 1957, wherein he applied for the issuance of a writ of review requiring Mark LaRowe, as justice of the peace, to certify to the district court a transcript of the record, judgment and proceedings had against him in said justice court in the aforesaid criminal prosecution.
In such affidavit Geschwender swore:
“That I have been advised by legal counsel that I have no appeal from said judgment of conviction and therefore hereby allege that no such appeal exists, and that I do not have any plain, speedy or adequate remedy other than a writ of review.”
Geschwender’s counsel was correct when he advised his client that, under the facts which here obtain, Geschwender had *599and he has no appeal. Neither was Geschwender entitled to a writ of review herein and the district court for McCone County so correctly ruled in its order dated August 6, 1959, wherein it denied the application for such writ. Compare: State ex rel. Estes v. Justice Court of Jefferson County, 129 Mont. 136, 284 Pac. (2d) 249; State v. Scalise, 131 Mont. 238, 309 Pac. (2d) 1010, 1017; People v. Brown, 87 Colo. 261, 286 Pac. 859; People v. Schulman, 215 N.Y.S. 337, 216 App. Div. 814; City of Fayetteville v. Bell, 205 Ark. 672, 170 S.W. (2d) 666; State v. Eckert, 123 Wash. 403, 212 Pac. 551; State v. Schreiber, 5 W. W. Harr. 424, 166 A. 669 (Del. 1933); State v. Bundy, 5 W. W. Harr. 529, 168 A. 677 (Del. 1933); State ex rel. Treat v. District Court, 122 Mont. 249, 200 Pac. (2d) 248.
It is quite apparent that Geschwender’s counsel much preferred the word “judgment” to the word “order” for after the district judge had made and filed his order of August 9, 1957, wherein he ordered “the application for the Writ of Review is denied” the same district judge under date of August 16, 1957, signed and caused to be entered a so-called “Judgment” purporting to “in all things” affirm “the judgment rendered by Mark LaRowe, Justice of the Peace on the 14th day of May, 1957” as “manifestly good and valid in law” and also to vacate said district court’s prior order of August 9, 1957, denying Geschwender’s application for a writ of review and to substitute “in its place” and stead “this Judgment”.
This most irregular procedure apparently was indulged to supply a so-called “judgment” of the district court from which a futile attempt has been made to take an “appeal” to this court. This so-called “judgment” of August 16, 1957, has no more force or effect than the court’s “order” of August 9, 1957, denying Geschwender’s application for a writ of review. Under the facts of this ease, neither the district court nor the supreme court was authorized to review the proceedings had and done in the justice of the peace court on Geschwender’s *600voluntary plea of guilty to the accusation and charges set forth in the complaint in the justice of the peace court. Neither the district court nor the supreme court is clothed with the jurisdiction to grant the defendant Geschwender any relief whatever from his voluntary plea of guilty entered in the justice of the peace court.